Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 1 of 20 Page ID #:1




 1   Wilmer J. Harris, SBN 150407
     wharris@sshhlaw.com
 2   Stephanie T. Yu, SBN 294405
 3
     syu@sshhlaw.com
     SCHONBRUN SEPLOW
 4   HARRIS & HOFFMAN LLP
     715 Fremont Ave., Suite A
 5   South Pasadena, CA. 91030
     Telephone No.: (626) 441-4129
 6   Facsimile No.: (626) 283-5770
 7
     Surisa Rivers, SBN 250868
 8   surisa@riverslawinc.com
     Sarah Gross, SBN 292170
 9   sarah@riverslawinc.com
     RIVERS LAW, INC., APC
10   2600 Foothill Blvd. Suite 203
     La Crescenta, CA 91214
11   Phone: (818) 330-7012
     Fax: (213) 402-6077
12
13
     Attorneys for Plaintiff Javier Guerrero

14                          UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16   JAVIER GUERRERO, a minor by and )             Case No. 2:19-CV-1268
17   through his Guardians ad Litem, JOSE )
     GUERRERO and MARTHA FLORES, )                      COMPLAINT FOR DAMAGES
18                                        )
19                  Plaintiffs,           )         1) THE AMERICANS WITH
                                          )            DISABILITIES ACT OF 1990;
20
             vs.                          )         2) SECTION 504 OF THE
21   LOS ANGELES UNIFIED SCHOOL )                      REHABILITATION ACT OF 1973
22   DISTRICT, a public entity, and DOES )
     1 through 10, inclusive,             )         3) UNRUH CIVIL RIGHTS ACT;
23                                        )         4) CALIFORNIA GOVERNMENT
24                  Defendants.           )            CODE SECTION 11135;
                                          )
25                                                  5) 42 U.S.C. SECTION 1983
                                          )
                                                       (EQUAL PROTECTION CLAUSE
26                                        )
                                                       OF THE 14TH AMENDMENT);
27
                                                    6) INTENTIONAL INFLICTION OF
28                                                     EMOTIONAL DISTRESS;

     ___________________________________________________________________________________________
                                              COMPLAINT
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 2 of 20 Page ID #:2




 1                                                  7) NEGLIGENCE;
 2                                                  8) ARTICLE I, SECTION 7(A) &
                                                       ARTICLE IV, SECTION 16(A) OF
 3                                                     THE CALIFORNIA
 4                                                     CONSTITUTION
 5                                                      DEMAND FOR JURY TRIAL
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ___________________________________________________________________________________________
                                              COMPLAINT
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 3 of 20 Page ID #:3




 1           PLAINTIFF, Javier Guerrero, through his guardians ad litem, allege as
 2   follows:
 3                                      INTRODUCTION
 4           1.    Plaintiff submits this complaint for the violation of his civil rights,
 5   intentional infliction of emotional distress, and negligence based upon the
 6   Defendants’ violations of California and Federal laws.
 7           2.    Plaintiff, a student with Down Syndrome, has speech and language
 8   delays due to the severity of his disability. Plaintiff, like too many other children
 9   at Special Education Centers within Los Angeles Unified School District (the
10   DISTRICT), has been warehoused by the DISTRICT and not provided services
11   related to speech and language therapy including augmentative and alternative
12   communication (AAC), occupational therapy (OT), physical therapy (PT), or
13   behavioral interventions to allow him to access his education.
14           3.    Additionally, each year Plaintiff has been forced to attend school
15   within the DISTRICT, he has not been permitted—without any basis—to attend
16   school with any nondisabled children.
17           4.    The DISTRICT’s failure to ensure effective communication with
18   Plaintiff, to provide auxiliary aids to allow Plaintiff the equal opportunity to
19   access his educational program, and the DISTRICT’s forced segregation of
20   Plaintiff constitute separate violations of the Americans with Disabilities Act and
21   Section 504 of the Rehabilitation Act, among other disability laws.
22           5.    Plaintiff timely filed Tort Claims Notices under Government Code
23   section 910 et seq. Defendants rejected the Tort Claims Notice on August 21,
24   2018.
25           6.    Due to both the nature of Plaintiff’s disabilities, Plaintiff is at this
26   point unable to describe all of the mistreatment directed at Plaintiff and the exact
27   length of time the mistreatment was endured. Plaintiff expressly reserves his right
28   to amend this Complaint to include additional facts and/or claims as discovery as
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                   1
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 4 of 20 Page ID #:4




 1   this case proceeds.
 2                                       JURISDICTION
 3          7.     This Court has subject matter jurisdiction over this action pursuant to
 4   28 U.S.C. sections 1331 and 1367 for claims arising under the Americans with
 5   Disabilities Act of 1990, 42 U.S.C. sections 12101, et seq., 1343 for claims arising
 6   under the United States Constitution, and for claims arising under Section 504 of
 7   the Rehabilitation Act of 1973, 29 U.S.C. sections 794, et seq.
 8          8.     Under the doctrine of pendant and supplemental jurisdiction, 28
 9   U.S.C. section 1367, this Court has jurisdiction over Plaintiff’s claims arising
10   under California state law.
11          9.     This Court has jurisdiction to issue a declaratory judgment pursuant
12   to 28 U.S.C. sections 2201 and 2202.
13                                            VENUE
14          10.    Pursuant to 28 U.S.C. section 1391(b), venue is proper in the district
15   in which this Complaint is filed, which is the judicial district in which the claims
16   have arisen, the Central District of California.
17                                           PARTIES
18          11.    Plaintiff is a seventeen-year-old student diagnosed with Down
19   Syndrome. Plaintiff has a history of Down Syndrome, developmental delays,
20   asthma, and strabismus (in both eyes). As a result of his Down Syndrome, he has
21   a severe impairment in speech and language and cognitive impairments, among
22   other disabilities.
23          12.    Plaintiff lives within the LOS ANGELES UNIFIED SCHOOL
24   DISTRICT boundaries. He resides in Pacoima, California with his parents Martha
25   Flores and Jose Guerrero. He is a person with a disability at all times referenced
26   herein within the meaning of all applicable state and federal disability non-
27   discrimination laws. This action is brought by Plaintiff’s parents on his behalf as
28   his guardians ad litem.
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                   2
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 5 of 20 Page ID #:5




 1          13.    Plaintiff currently attends Charles Leroy Lowman Special Education
 2   Center within LOS ANGELES UNIFIED SCHOOL DISTRICT (the DISTRICT).
 3   He has been receiving special education services since 2004.
 4          14.    Defendant the DISTRICT is a local government entity within the
 5   meaning of Title II of the ADA, is a recipient of federal financial assistance within
 6   the meaning of Section 504 of the Rehabilitation Act, and has at least 50
 7   employees. The DISTRICT is also the recipient of financial assistance from the
 8   State of California. Presently, and at all times relevant to this Complaint, the
 9   DISTRICT was and is a business establishment within the meaning of the Unruh
10   Civil Rights Act. The DISTRICT is sued in their own right and on the basis of the
11   acts of their officials, agents, and employees.
12          15.    The names and capacities, whether individual, corporate, otherwise,
13   sued herein as DOES 1-10, inclusive, are presently unknown, and Plaintiff will
14   amend the Complaint to insert them when ascertained. Plaintiff is informed and
15   believes and thereon alleges that each of these Defendants was a resident of this
16   district and/or has principal offices or was doing business in this district and was
17   and is responsible in some way for the events and damages alleged in this
18   Complaint.
19          16.    Plaintiff is informed and believes that each of the Defendants is the
20   agent, ostensible agent, alter ego, master, servant, trustor, trustee, employer,
21   employee, representative, affiliate, related entity, partner, and/or associate, or such
22   similar capacity, of each of the other Defendants, and at all times acting and
23   performing, or failing to act or perform, within the course and scope of each
24   similar aforementioned capacities, and with the authorization, consent, permission
25   or ratification of each of the other Defendants, other is personally responsible in
26   some manner for the acts and omissions of the other Defendants in proximately
27   causing the violations and damages complained of herein, and have participated,
28   directed, and have ostensibly and/or directly approved or ratified each of the acts
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                   3
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 6 of 20 Page ID #:6




 1   or omissions of each of the other Defendants, as herein described.
 2          17.    Hereafter, references to “Defendants” shall include Paragraphs 14–
 3   16, inclusive, above.
 4                               FACTUAL ALLEGATIONS
 5          18.    Plaintiff incorporates, by reference herein, the allegations in the
 6   foregoing paragraphs, as though fully set forth herein.
 7          19.    Defendants committed several acts against Plaintiff throughout the
 8   time period of 2004 to present. Plaintiff, like too many other children at Special
 9   Education Centers within the DISTRICT, has been warehoused by the DISTRICT
10   and not provided services related to speech and language therapy including
11   augmentative and alternative communication (AAC), occupational therapy (OT),
12   physical therapy (PT), or behavioral interventions to allow him to access his
13   education.
14          20.    From 2004 to present, Plaintiff attended school within the
15   DISTRICT. Although Javier has been eligible for special education since entering
16   preschool within the DISTRICT to the present, the DISTRICT has not conducted
17   any formal assessments of him. As a result, the DISTRICT did not have sufficient
18   data regarding Plaintiff’s unique needs and progress with which to develop his
19   annual Individualized Education Plans (IEPs) for almost ten years.
20          21.    Additionally, despite Plaintiff being nonverbal and presenting with
21   significant communication needs he has never been offered reasonable
22   accommodations to allow him effective communication at school. For example,
23   Javier has been denied the right to develop his communication abilities through
24   the use of augmentative and alternative communication (AAC).
25          22.    Since 2004, Plaintiff’s IEPs have noted that Plaintiff has
26   communication goals requiring the use of AAC systems. Although Plaintiff began
27   receiving direct Language and Speech (LAS) services from June 2006 to June
28   2009, he was transitioned to indirect LAS services in June 2009. In May 2017,
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                   4
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 7 of 20 Page ID #:7




 1   Plaintiff was re-evaluated for direct LAS services and transitioned to direct LAS
 2   services per his June 2017 IEP. Plaintiff has shown much improvement since
 3   transitioning back to direct LAS services.
 4          23.    Javier’s parents requested that the DISTRICT assess Javier to
 5   determine his communication needs at an IEP meeting on February 15, 2017. The
 6   DISTRICT did not present their assessment until June 2, 2017, which was
 7   incomplete and recommended further “trials” with different communication
 8   devices before a recommendation would be made. Javier’s parents informed the
 9   DISTRICT that Javier was using an iPad at home for communication purposes
10   and would provide that iPad to be used at school. The DISTRICT refused to
11   implement the use of an iPad at school for Javier due to the costs, despite Javier’s
12   parents offering to provide the iPad. The DISTRICT had still not conducted any
13   further “trials” by the February 20, 2018 IEP meeting. Without any reliable or
14   consistent way of communicating, Javier is forced to experience frustration,
15   humiliation and sadness at school, often expressed through inappropriate and
16   disruptive behaviors that his teachers report impede his learning.
17          24.    Additionally, each year Plaintiff has been forced to attend school
18   within the DISTRICT, he has not been permitted—without any basis—to attend
19   school with any nondisabled children. Between 2004 to present, the DISTRICT
20   continued to place Plaintiff with only disabled students without discussing or
21   considering any more integrated placements. Instead, each year the DISTRICT
22   offered only the most segregated setting available within the DISTRICT. As a
23   result, Plaintiff remains within this fully segregated setting.
24          25.    On April 5, 2018, Plaintiff’s parents filed a request for a due process
25   hearing on behalf of Plaintiff with the Office of Administrative Hearings (OAH)
26   regarding the District’s special education violations under the Individuals with
27   Disabilities Act (IDEA). The parties entered into a final settlement agreement
28   relating to due process case, which explicitly resolves only Plaintiff’s special
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                   5
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 8 of 20 Page ID #:8




 1   education claims under IDEA and Cal. Ed. Code § 56000 et seq. over which the
 2   Office of Administrative Hearings has jurisdiction. Plaintiff’s injuries cannot be
 3   redressed under the IDEA’s due process procedures because OAH does not have
 4   jurisdiction over the claims stated in the present action. These are claims for
 5   discrimination properly brought under the statutes pled herein.
 6                               FIRST CLAIM FOR RELIEF
 7                         (Violation of 42 U.S.C. §§ 12101, et seq. –
 8                          Against the DISTRICT and DOES 1-10)
 9          26.    Plaintiff incorporates by reference each and every allegation
10   contained in the foregoing paragraphs.
11          27.    Congress enacted the ADA upon finding, among other things, that
12   “society has tended to isolate and segregate individuals with disabilities” and that
13   such forms of discrimination continue to be a “serious and pervasive social
14   problem.” 42 U.S.C. § 12101(a) (2).
15          28.    In response to these findings, Congress explicitly stated that the
16   purpose of the ADA is to provide “a clear and comprehensive national mandate
17   for the elimination of discrimination against individuals with disabilities” and
18   “clear, strong, consistent, enforceable standards addressing discrimination against
19   individuals with disabilities.” 42 U.S.C. § 12101(b) (1)-(2).
20          29.    Title II of the ADA provides in pertinent part: “[N]o qualified
21   individual with a disability shall, by reason of such disability, be excluded from
22   participation in or be denied the benefits of the services, programs, or activities of
23   a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C.
24   § 12132.
25          30.    Pursuant to Title II public entities are required to provide meaningful
26   access to their programs, services and activities. Specifically, public entities must
27   “take appropriate steps to ensure that communications with applicants,
28   participants, members of the public, and companions with disabilities are as
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                   6
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 9 of 20 Page ID #:9




 1   effective as communications with others.” 28 C.F.R. §35.160(a)(1). To
 2   accomplish this, it must “furnish appropriate auxiliary aids and services where
 3   necessary to afford individuals with disabilities, including applicants, participants,
 4   companions, and members of the public, an equal opportunity to participate in,
 5   and enjoy the benefits of, a service, program, or activity of a public entity.” Id. at
 6   §35.160(b)(1). For a student with a speech disability, such as Plaintiff, a District
 7   must provide auxiliary aids or services such as a word or letter board, a computer
 8   and needed software, a portable device that writes and/or produces speech, and
 9   telecommunications services.
10          31.    Further, public entities cannot provide programs, services or benefits
11   to a person with a disability that are not equal to those provided to others or deny
12   a person with a disability the opportunity to participate in programs, services or
13   activities. 28 C.F.R. §35.130(b)(1)(iii). Public entities must also modify their
14   policies and procedures when necessary to accommodate disability related needs,
15   and cannot impose eligibility criteria that tend to screen out persons with
16   disabilities. Id. at §35.130(b)(7) & (b)(8).
17          32.    At all times relevant to this action, the DISTRICT is a “public entity”
18   within the meaning of Title II of the ADA and provides a program, service or
19   activity to the general public.
20          33.    At all times relevant, including at the time of each alleged violation
21   of the ADA, Plaintiff was a qualified individual with a disability within the
22   meaning of the ADA in that he has Down Syndrome and has a speech disability.
23          34.    At all times relevant, including at the time of each alleged violation
24   of the ADA, the DISTRICT provided services, programs and activities in its
25   public schools, and was obligated to provide Plaintiff with reasonable
26   accommodations, auxiliary aids and services, and effective communication that he
27   needed in order to enjoy meaningful access to the benefits of a public education,
28   and otherwise not exclude his from its educational program.
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                   7
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 10 of 20 Page ID #:10




 1          35.     The DISTRICT acted in violation of Title II of the Americans with
 2   Disabilities Act through failing to provide meaningful access to its educational
 3   program in violation of the above requirements, including, but not limited to,
 4   failing to provide Plaintiff with his required accommodations, aids and services in
 5   a timely and complete fashion, and for the most part failing to provide them at all.
 6          36.    Accordingly, the DISTRICT has violated Title II of the Americans
 7   with Disabilities Act, and Plaintiff thereon alleges that Defendant committed the
 8   acts and omissions alleged herein with intent and/or deliberate indifference to
 9   Plaintiff’s rights, particularly given the length of time the problems persisted and
10   the severity of the problems.
11          37.    In addition, Defendant’s acts and omissions alleged herein relating to
12   segregating Plaintiff from non-disabled students are in violation of the Americans
13   with Disabilities Act, 42 U.S.C. sections 12101, et seq., and the regulations
14   promulgated thereunder 28 C.F.R. Part 35, et seq.
15          38.    Defendant’s conduct violated and continues to violate the ADA and
16   unless restrained from doing so, Defendant will continue to violate the ADA.
17   Defendant’s conduct, unless enjoined, will continue to inflict injuries for which
18   Plaintiff has no adequate remedy at law.
19          39.    Consequently, Plaintiff is entitled to injunctive relief pursuant to
20   Section 308 of the ADA (42 U.S.C. section 12188). As a proximate cause of the
21   actions of Defendant herein, Plaintiff is also entitled to a Declaration that
22   Defendant’s actions or omissions violate Plaintiff’s rights under the ADA,
23   Damages according to proof, Plaintiff’s reasonable attorney’s fees, Plaintiff’s
24   costs of suit incurred herein, including expert fees, and such other and further
25   relief as the Court deems just and proper.
26          40.    As a result of the foregoing, Plaintiff suffered injury, including, but
27   not limited to, denial of meaningful access to the benefits of a public education.
28   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered,
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                   8
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 11 of 20 Page ID #:11




 1   and continues to suffer loss of equal educational opportunity, as well as
 2   humiliation, hardship, anxiety, and depression, due to Defendant’s failure to
 3   address accommodations, modifications, services and access required for
 4   Plaintiff’s disabilities, and its exclusion of Plaintiff. Plaintiff seeks damages and
 5   attorneys’ fees and costs as a result.
 6                             SECOND CLAIM FOR RELIEF
 7                          (Violation of 29 U.S.C. §§ 794, et seq. –
 8                          Against the DISTRICT and DOES 1-10)
 9          41.    Plaintiff incorporates by reference each and every allegation
10   contained in the foregoing paragraphs.
11          42.    Under Section 504, a qualified individual with a disability may not,
12   solely by reason of his/his disability, be subjected to discrimination, excluded
13   from participation in, or denied the benefits of, any program or activity receiving
14   Federal financial assistance. 29 U.S.C. § 794(a).
15          43.    Under Section 504, the phrase “program or activity” includes a local
16   educational agency. 29 U.S.C. § 794(b)(2)(B).
17          44.    Under Section 504, public entities are required to provide meaningful
18   access to their programs, services and activities. Specifically, the aids, benefits
19   and services provided, must afford handicapped persons equal opportunity to
20   obtain the same result, to gain the same benefit, or to reach the same level of
21   achievement.” 34 C.F.R. §104.4(b)(2). Further, public entities may not “[p]rovide
22   a qualified handicapped person with an aid, benefit, or service that is not as
23   effective as that provided to others,” Id. at §104.4(b)(1)(iii).
24          45.    At all times relevant, including at the time of each alleged violation
25   of Section 504, the DISTRICT received federal financial assistance as a public
26   school.
27          46.    At all times relevant, including at the time of each alleged violation
28   of Section 504, Plaintiff was a qualified individual with a disability within the
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                   9
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 12 of 20 Page ID #:12




 1   meaning of Section 504 in that he has Down Syndrome and has a speech
 2   disability.
 3          47.    The DISTRICT acted in violation of Section 504 through failing to
 4   provide Plaintiff with his required accommodations, aids and services in a timely
 5   and complete fashion, and for the most part failed to provide them at all.
 6          48.    Accordingly, the DISTRICT has violated Section 504, and Plaintiff
 7   thereon alleges that Defendant committed the acts and omissions alleged herein
 8   with intent and/or deliberate indifference to Plaintiff’s rights, particularly given
 9   the length of time the problems persisted and the severity of the problems.
10          49.    As a result of the foregoing, Plaintiff suffered injury, including, but
11   not limited to, denial of meaningful access to the benefits of a public education.
12   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered,
13   and continues to suffer loss of equal educational opportunity, as well as
14   humiliation, hardship, anxiety and depression due to Defendant’s failure to
15   address accommodations, modifications, services and access required for
16   Plaintiff’s disabilities, and its exclusion of Plaintiff. Plaintiff seeks damages and
17   attorneys’ fees and costs as a result.
18          50.    In addition, Defendant’s acts and omissions described herein relating
19   to segregating Plaintiff from non-disabled students have resulted in unequal
20   access to the facilities, programs, services, and activities provided by Defendant
21   as alleged herein in violation of 29 U.S.C. section 794, et seq., the Rehabilitation
22   Act of 1973, and the regulations promulgated thereunder, 34 C.F.R. Pt. 104, et
23   seq.
24          51.    Defendant has demonstrated a deliberate indifference that harm to
25   Plaintiff’s federally protected rights under 29 U.S.C. §§ 794, et seq. was
26   substantially likely, and failed to act upon that likelihood.
27          52.    Solely by reason of his disabilities, Plaintiff has been excluded from
28   participation in, denied the benefit of, and subjected to discrimination in his
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                  10
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 13 of 20 Page ID #:13




 1   attempts to receive full and equal access to the facilities, programs, services, and
 2   activities offered by Defendant.
 3          53.    As a proximate cause of the actions of Defendant herein, Plaintiff is
 4   entitled to an order and judgment enjoining Defendant from violating Plaintiff’s
 5   rights under 29 U.S.C. §§ 794, et seq., a Declaration that Defendant’s actions or
 6   omissions violate Plaintiff’s rights under 29 U.S.C. §§ 794, et seq., damages
 7   according to proof, Plaintiff’s reasonable attorneys’ fees, Plaintiff’s costs of suit
 8   incurred herein, including expert fees, and such other and further relief as the
 9   Court deems just and proper.
10                              THIRD CLAIM FOR RELIEF
11                    (Violation of California Civil Code §§ 51, et seq. –
12                          Against the DISTRICT and DOES 1-10).
13          54.     Plaintiff incorporates by reference each and every allegation
14   contained in the foregoing paragraphs.
15          55.    California’s Unruh Civil Rights Act prohibits discrimination against
16   individuals with disabilities and also prohibits discrimination based on a person’s
17   disability or perceived disability.
18          56.    Section 51 of the California Civil Code provides, in relevant part:
19   “[a]ll persons within the jurisdiction of this state are free and equal, and no matter
20   what their . . . disability . . . are entitled to the full and equal accommodations,
21   advantages, facilities, privileges, or services in all business establishments of
22   every kind whatsoever.” Cal. Civ. Code § 51(b).
23          57.    Under the Unruh Act, “[a] violation of the right of any individual
24   under the federal Americans with Disabilities Act of 1990 (P.L. 101-336) shall
25   also constitute a violation of this section.” Civil Code §51(f).
26          58.    The Unruh Act holds liable anyone who “denies, aids or incites a
27   denial, or makes any discrimination or distinction contrary to” Section 51 of the
28   California Civil Code for “each and every offense.” Cal. Civ. Code § 52.
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                  11
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 14 of 20 Page ID #:14




 1          59.    The DISTRICT is a business establishment for the purposes of the
 2   Unruh Act.
 3          60.    Defendants denied, or aided or incited a denial of, or discriminated
 4   with respect to Plaintiff’s right by law to the full and equal advantages,
 5   accommodations, facilities, privileges and services associated with a public
 6   education.
 7          61.    The discriminating conduct of defendants was based on Plaintiff’s
 8   disability.
 9          62.    The defendants also violated the Unruh Act by its failure to act in
10   accordance with Federal and State laws designed to ensure that minors have free
11   access to public schools and all of its benefits and privileges. The DISTRICT
12   acted in contravention to the laws that would otherwise have protected Plaintiff
13   from the DISTRICT’s conduct.
14          63.    The actions of Defendants constitute intentional discrimination
15   against persons with disabilities and violate the Unruh Civil Rights Act, Cal. Civ.
16   Code §§ 51, et seq.
17          64.    The actions of the Defendant were the product of joint action
18   between public entities and individual employees.
19        65. As a result of the foregoing, Plaintiff suffered injury, including, but
20   not limited to, denial of meaningful access to the benefits of a public education.
21   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered,
22   and continues to suffer loss of equal educational opportunity, as well as
23   humiliation, hardship, anxiety, and depression, due to Defendant’s failure to
24   address accommodations, modifications, services and access required for
25   Plaintiff’s disabilities, and its exclusion of Plaintiff.
26          66.    Plaintiff seeks damages and attorneys’ fees and costs as a result.
27   Pursuant to California Civil Code § 52.1(f), Defendant is liable to Plaintiff in an
28   amount totaling no less than $4,000 for every violation of California Civil Code
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                  12
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 15 of 20 Page ID #:15




 1   §51 et seq. or up to three times of actual damages.
 2                             FOURTH CLAIM FOR RELIEF
 3                (Violation of California Government Code §§ 11135, et seq. –
 4                          Against the DISTRICT and DOES 1-10)
 5          67.     Plaintiff incorporates, by reference herein, the allegations in the
 6   foregoing paragraphs as though fully set forth herein.
 7          68.     Plaintiff is an individual with disabilities within the meaning of
 8   Section 11135(c) of the California Government Code.
 9          69.     Defendant receives financial assistance from the State of California
10   sufficient to invoke the coverage of Sections 11135, et seq., of the California
11   Government Code.
12          70.     Defendant employs more than fifty employees.
13          71.     By its actions or inactions in refusing on the basis of disability to
14   provide Plaintiff full and equal access to the facilities, programs, services, and
15   activities of the DISTRICT, Defendant has denied Plaintiff’s rights under Sections
16   11135, et seq., of the California Government Code and the regulations
17   promulgated thereunder.
18          72.     Plaintiff has no adequate remedy at law. Unless the relief requested
19   herein is granted, Plaintiff will suffer irreparable harm in that, on the basis of
20   disability, he will once again be discriminated against and denied full and equal
21   access to Defendant’s facilities, programs, services, and activities.
22          73.     As a proximate cause of the actions of Defendant herein, Plaintiff is
23   entitled to an order and judgment enjoining Defendant from violating Plaintiff’s
24   rights under California Government Code §§ 11135, et seq., a Declaration that
25   Defendant’s actions or omissions violate Plaintiff’s rights under California
26   Government Code §§ 11135, et seq., damages according to proof, Plaintiff’s
27   reasonable attorney’s fees, Plaintiff’s costs of suit incurred herein, including
28   expert fees, and such other and further relief as the Court deems just and proper.
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                  13
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 16 of 20 Page ID #:16




 1                               FIFTH CLAIM FOR RELIEF
 2            (Violation of 42 U.S.C. Section 1983 - Violation of the Equal Protection
 3        Clause of the Fourteenth Amendment to the United States Constitution –
 4                           Against the DISTRICT and DOES 1-10).
 5          74.      Plaintiff incorporates, by reference herein, the allegations in the
 6   foregoing paragraphs as though fully set forth herein.
 7          75.      Defendants’ actions described herein have violated and continue to
 8   violate the Equal Protection Clause of the Fourteenth Amendment to the United
 9   States Constitution, in that Plaintiff, who is a student with disabilities, is either not
10   provided programs, services, and activities that are provided to non-disabled
11   students, or is provided programs, services, and activities that are not equal to, and
12   are inferior to, the services provided to students are not physically disabled.
13          76.      Defendants’ actions described herein have violated and continue to
14   violate the Equal Protection Clause of the Fourteenth Amendment to the United
15   States Constitution, in that Plaintiff continues to be exposed to potential abuse
16   because of his disabilities, which amounts to disability discrimination.
17          77.      Defendants acted under the color of state law.
18          78.      As a proximate cause of the actions of Defendants herein, Plaintiff is
19   entitled to a Declaration that Defendants’ actions or omissions violate Plaintiff’s
20   rights to equal protection under the Constitution of the United States, Damages
21   according to proof, Plaintiff’s reasonable attorney’s fees, Plaintiff’s costs of suit
22   incurred herein, including expert fees and such other and further relief as the
23   Court deems just and proper.
24                               SIXTH CLAIM FOR RELIEF
25
                  (Intentional Infliction of Emotional Distress - Against Defendants the
26
                                   DISTRICT and DOES 1-10)
27
            79.      Plaintiff incorporates, by reference herein, the allegations in the
28
     foregoing paragraphs as though fully set forth herein.
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                  14
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 17 of 20 Page ID #:17




 1            80.    The DISTRICT engaged in extreme and outrageous conduct when it
 2   intentionally committed the acts described herein.
 3            81.    As a result of the DISTRICT’s extreme and outrageous conduct,
 4   Plaintiff has suffered severe emotional distress.
 5            82.    California Government Code section 820 provides that a public
 6   employee is liable for injury caused by his act or omission to the same extent as a
 7   private person.
 8            83.    California Government Code section 815.2 provides that a public
 9   entity is liable for injury proximately caused by an act or omission of an employee
10   of the public entity within the scope of his or her employment.
11            84.    As a direct and proximate result of the actions of Defendants herein,
12   Plaintiff has sustained Damages according to proof.
13            85.    Plaintiff is entitled to recover her reasonable attorney’s fees and
14   costs.
15                             SEVENTH CLAIM FOR RELIEF
16                  (Negligence - Against Defendants the DISTRICT and DOES 1-10).
17            86.    Plaintiff incorporates, by reference herein, the allegations in
18   Paragraphs 1 through 25 as though fully set forth herein.
19            87.    California law has long imposed on school authorities a duty to
20   supervise at all times the conduct of children on school grounds and to enforce
21   those rules and regulations necessary for their protection.
22            88.    As set forth extensively above, Defendants breached their duties,
23   statutory and otherwise, to provide Plaintiff with an equal opportunity to access
24   his education.
25            89.    Defendants were aware of the probable dangerous consequences of
26   their conduct, and willfully and deliberately failed to avoid those consequences.
27   Defendants knew, or should have known, it was highly probable that harm would
28   result from their actions described herein.
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                  15
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 18 of 20 Page ID #:18




 1          90.    As the actual and proximate cause of Defendant’s negligence,
 2   Plaintiff suffered severe emotional distress and continues to suffer severe
 3   emotional distress.
 4          91.    California Government Code section 820 provides that a public
 5   employee is liable for injury caused by his act or omission to the same extent as a
 6   private person.
 7          92.    California Government Code section 815.2 provides that a public
 8   entity is liable for injury proximately caused by an act or omission of an employee
 9   of the public entity within the scope of his or her employment.
10          93.    As a direct and proximate result of the actions of Defendants herein,
11   Plaintiff has and continues to sustain Damages according to proof.
12                             EIGHTH CLAIM FOR RELIEF
13            (Violation of the Equal Protection Clause of the California Constitution,
14     Article I, Section 7(a) & Article IV Section 16(a) - Against the DISTRICT and
15                                          DOES 1-10)
16          94.    Plaintiff incorporates, by reference herein, the allegations in the
17   foregoing paragraphs as though fully set forth herein.
18          95.    Defendants’ actions have violated and continue to violate Plaintiff’s
19   right not to be deprived of equal protection of the laws under California
20   Constitution, Article I, Section 7(a) & Article IV Section 16(a), in that Plaintiff,
21   who is a student with disabilities, is either not provided programs, services, and
22   activities that are provided to non-disabled students, or is provided programs,
23   services, and activities that are not equal to, and are inferior to, the services
24   provided to students that are not physically disabled.
25          96.    As a proximate cause of the actions of Defendants herein, Plaintiff is
26   entitled to an order and judgment enjoining Defendants from violating Plaintiff’s
27   rights to equal protection under the California Constitution and a Declaration that
28   Defendants’ actions or omissions violate Plaintiff’s rights to equal protection
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                  16
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 19 of 20 Page ID #:19




 1   under the California Constitution.
 2          WHEREFORE, Plaintiff prays for relief as follows:
 3                                  PRAYER FOR RELIEF
 4          1.     An order and judgment enjoining Defendants from violating the
 5   Americans with Disability Act; Section 504 of the Rehabilitation Act of 1973;
 6   California Civil Code sections 51, et seq., California Civil Code sections 54, et
 7   seq., California Government Code section 11135, et seq., California Education
 8   Code sections 200, 201, 220, and 260, et seq., and the California Constitution;
 9          2.     For a Declaration that the DISTRICT’s policies, practices, or
10   procedures concerning the improper discipline/behavior management of children
11   with disabilities denied their right to full and equal access to, and use and
12   enjoyment of, the facilities, programs, services, and activities of DISTRICT as
13   required by law;
14          3.     For a Declaration that Defendants’ actions or omissions violate
15   Plaintiff’s rights to equal protection under the Constitution of the United States;
16          4.     For a Declaration that Defendants’ actions or omissions violate
17   Plaintiff’s rights under the Equal Protection Clause of the California Constitution;
18          5.     For damages according to proof;
19          6.     For Plaintiff’s reasonable attorney’s fees;
20          7.     For costs of suit incurred herein; and
21          8.     For such other and further relief as the Court deems just and proper.
22
23
     DATED: February 20, 2019             SCHONBRUN SEPLOW
                                          HARRIS & HOFFMAN LLP
24
                                          RIVERS LAW, INC., APC
25
                                                s/Wilmer J. Harris
26                                        By: _________________________________
                                                Wilmer J. Harris
27                                              Stephanie T. Yu
                                                Attorney for Plaintiffs
28
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                  17
Case 2:19-cv-01268-JGB-E Document 1 Filed 02/20/19 Page 20 of 20 Page ID #:20




 1                              DEMAND FOR JURY TRIAL
 2          Plaintiffs hereby demand trial by jury for all of their causes of action.
 3
     DATED: February 20, 2019             SCHONBRUN SEPLOW
 4                                        HARRIS & HOFFMAN LLP
 5                                        RIVERS LAW, INC., APC
 6
                                                s/Wilmer J. Harris
 7                                        By: _________________________________
                                                Wilmer J. Harris
 8                                              Stephanie T. Yu
                                                Attorney for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ___________________________________________________________________________________________
                                              COMPLAINT
                                                  18
